UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KAVIN LEE PEEPLES, Case No. 1:19-cv-340
Petitioner,
Black, J.
V. Litkovitz, M.J.
WARDEN, SOUTHERN OHIO ORDER AND REPORT
CORRECTIONAL FACILITY, AND RECOMMENDATION
Respondent.

Petitioner, an inmate at Southern Ohio Correctional Facility, in Lucasville, Ohio, is serving
a term of life imprisonment for a 1992 Ohio murder conviction. (See Doc. 1-1, at PageID 15). This
matter is before the Court on petitioner’s “Motion for Expert Psychiatric & Medical Evaluation at a
Federal Medical Facility” (hereinafter referred to as “motion for expert evaluation”’) (Doc. 1-1), motion
for appointment of counsel (Doc. 1-2), motion for service of process (Doc. 1-3), a second motion for
appointment of counsel (Doc. 6), and motion for a hearing (Doc. 9). Through these motions, petitioner
seeks assistance in challenging his 1992 murder conviction. On June 6, 2019, the undersigned ordered
petitioner, inter alia, to show cause why the action should not be transferred to the Sixth Circuit Court
of Appeals as successive because petitioner has previously challenged in federal court his 1992
conviction. (Doc. 7, at PageID 167). Petitioner has now responded to the Court’s June 6, 2019 Order.
(Doc. 8).

For the reasons that follow, the undersigned RECOMMENDS that petitioner’s motions for
expert evaluation (Doc. 1-1) and for appointment of counsel (Doc. 1-2; Doc. 6) be TRANSFERRED
to the Sixth Circuit Court of Appeals pursuant to 28 U.S.C. § 2244(b) as a second or successive habeas
corpus petition seeking relief under 28 U.S.C. § 2254. In light of the recommendation to transfer these

motions to the Sixth Circuit, petitioner’s remaining motions for service of process (Doc. 1-3) and a
hearing before this Court (Doc. 9) are DENIED as moot.

Petitioner has previously challenged in federal court his underlying 1992 murder conviction.
See In re Peeples, No. 06-4091 (6th Cir. Dec. 26, 2006) (Batchelder, Gilman, & Rogers, JJ.)
(setting forth procedural history of the case and denying petitioner authorization to file a second
or successive habeas petition challenging the 1992 conviction).' Petitioner now seeks expert
evaluation and appointment of counsel to file claims challenging his 1992 conviction on grounds
that: (1) he was actually innocent; (2) he was incompetent to stand trial; (3) his confession was
involuntary; (4) he received ineffective assistance of counsel; (5) his right to due process was
violated; (6) he was denied a fair trial; and (7) he was denied proper medical care at the time of
trial and sentencing. (See Doc. 1-1, at PageID 16; Doc. 1-2, at PageID 108; Doc. 6).

“Federal law generally gives habeas petitioners one shot to pursue their claims in federal
court. For petitions filed after the first one—‘second or successive’ petitions in the language of
the statute—applicants must overcome strict limits before federal courts will permit them to seek
habeas relief.” Jn re Stansell, 828 F.3d 412, 413 (6th Cir. 2016) (citing 28 U.S.C.

§ 2244(b)(3)(A)). A district court must dismiss a claim presented in a second or successive
habeas corpus petition that was raised in a prior petition. 28 U.S.C. § 2244(b)(1). In addition,
the court must dismiss a claim presented in a second or successive petition which the petitioner

did not include in the prior petition, unless: (A) the petitioner shows the claim relies on a new

 

‘Federal courts may take judicial notice of proceedings in other courts of record.” Rodic v. Thistledown
Racing Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980) (quoting Granader v. Public Bank, 477 F.2d 75, 82-83 (6th
Cir. 1969)). Further, it is well-settled that this Court may take judicial notice of its own records. See Saylor v.
United States, 315 F.3d 664, 667-68 (6th Cir. 2003) (citation omitted); United States v. Doss, 563 F.2d 265, 269 n.2
(6th Cir. 1977); Gross v. United States, No. 06-cv-10551, 2006 WL 467909, at *1 n.1 (E.D. Mich. Feb. 27, 2006)
(“A district court is permitted to take judicial notice of its own files and records in a habeas proceeding.”).

2
rule of constitutional law, made retroactive to cases on collateral review by the United States
Supreme Court, that was previously unavailable; or (B) the factual basis for the claim could not
have been discovered previously through the exercise of due diligence; and the facts would be
sufficient to establish by clear and convincing evidence that, but for constitutional error, no
reasonable fact-finder would have found the petitioner guilty of the underlying offense. 28
U.S.C. § 2244(b)(2).

Before the district court may consider a successive petition, the petitioner must first
request and obtain authorization for such consideration from the court of appeals. 28 U.S.C.

§ 2244(b)(3). The court of appeals may authorize the district court to consider a successive
petition only if petitioner makes the prima facie showing described above. Id. The
determination of whether a habeas application is second or successive, however, is committed to
the district court in the first instance. Jn re Smith, 690 F.3d 809, 810 (6th Cir. 2012).

“When a statute removes jurisdiction over a particular type of case from the district
courts, it must by necessity also remove from the district courts’ consideration motions for the
appointment of counsel to file the particular claims over which the district courts lack
jurisdiction.” United States v. Key, 205 F.3d 773, 774 (Sth Cir. 2000) (per curiam). See also
United States v. Howard, No. 6:09-7074-DCR, 2015 WL 5612001, at *2 (E.D. Ky. Sept. 22,
2015) (transferring motion for appointment of counsel to Sixth Circuit as a second or successive
petition). It follows that the district courts would also lack jurisdiction to consider a motion for
expert evaluation.

Because this Court denied petitioner’s first § 2254 petition on the merits, see Jn re

Peeples, No. 06-4091, at p. 1, petitioner’s motions for expert evaluation and appointment of
3
counsel should have been brought in the Sixth Circuit Court of Appeals as part of a § 2244(b)
petition for authorization to file a successive habeas petition in this Court. See, e.g., Key, 205
F.3d at 774. This Court lacks jurisdiction to consider petitioner’s motions for expert evaluation
and appointment of counsel in the absence of prior authorization by the Sixth Circuit. See id.;
see also Howard, 2015 WL 5612001, at *2. When a prisoner has filed a successive petition for
habeas corpus relief in the district court without first obtaining authorization from the Court of
Appeals, the district court in the interest of justice pursuant to 28 U.S.C. § 1631 is required to
transfer the case to the Sixth Circuit for consideration as required under § 2244(b)(3). See Jn re
Sims, 111 F.3d 45, 47 (6th Cir. 1997) (citing Liriano v. United States, 95 F.3d 119, 122 (2nd Cir.
1996)); see also Withers v. Warden, Chillicothe Corr. Inst., No. 2:15¢v129, 2015 WL 965674, at
*2-3 (S.D. Ohio Mar. 4, 2015) (Kemp, M.J.), adopted, 2015 WL 1212556 (S.D. Ohio Mar. 16,
2015) (Economus, J.).
IT IS THEREFORE RECOMMENDED THAT:
Petitioner’s motions for expert evaluation (Doc. 1-1) and for appointment of counsel (Doc. 1-
2; Doc. 6) be TRANSFERRED to the Sixth Circuit Court of Appeals pursuant to 28 U.S.C. § 2244(b)
as a second or successive habeas corpus petition seeking relief under 28 U.S.C. § 2254.
IT IS THEREFORE ORDERED THAT:
In light of the above recommendation, petitioner’s remaining motions for service of process

(Doc. 1-3) and a hearing before this Court (Doc. 9) are DENIED as moot.

Date: alal4

     

Karen L. Litkovitz
United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KAVIN LEE PEEPLES, Case No. 1:19-cv-340
Petitioner,
Black, J.
V. Litkovitz, M.J.
WARDEN, SOUTHERN OHIO
CORRECTIONAL FACILITY,
Respondent.
NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the proposed
findings and recommendations. This period may be extended further by the Court on timely
motion for an extension. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. If the Report and
Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140
(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981The undersigned thus concludes that

this is a successive petition.
